DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed o4/22/2022 has been entered. No amendment have been made and claims 1-15 have been argued by the applicant. Therefore, claims 1-15 are now pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schramm et al. (US – 5,752,748).
As per claim 1, Schramm discloses Electronic Brake System with Back-Up Control During Central Module Failure comprising:
a first hydraulic brake device (2a, Fig: 1) which is configured to brake wheels on a first axle (Brake module 2a carries out the same functions as brake module 2b. It is assigned to the front axle, Col: 1, Ln: 64-65, Fig: 1) of the motor vehicle, the first hydraulic brake device including a first control unit (2a, Fig: 1) which is configured to control a braking operation of the wheels on the first axle of the motor vehicle (Col: 1, Ln: 64-65, Fig: 1); and
a second hydraulic brake device (2b, Fig: 1) which is configured to brake wheels on a second axle (Brake module 2b is an autonomous unit, which regulates the wheel-specific brake values of an axle, preferably the rear axle, Col: 1, Ln: 42-44) of the motor vehicle, the second hydraulic brake device including a second control unit (2b, Fig: 1) configured to control a braking operation of the wheels on the second axle of the motor vehicle (Col: 1, Ln: 25-60, Fig: 1-3), the first control unit (2a) being coupled with the second control unit (2b) via a communication channel (3, brake modules 2a, 2b is preferably realized as a serial bus system 3, (e.g. CAN), Col: 1, Ln: 36-40, Fig: 1);
wherein the first control unit (2a) and the second control unit (2b) are each configured to receive data that are relevant for the control of the braking operation, and the first control unit is further configured to transmit a data Signal, based on the received data, via the communication channel to the second control unit, (If central module 1 fails or has a defect, brake module 2a assumes some of its functions. It determines all nominal pressure values pw1 -pw4 and transmits two of them to module 2b. The ABS and ASR functions are not maintained. Brake modules 2a, 2b can detect the failure of the central module independently of each other through evaluation of the cyclic arrival of status messages from the central module, Col: 2, Ln; 58-65, Fig: 1-3).

As per claim 2, Schramm discloses wherein the first control unit (2a) and the second control unit (2b) are, relative to each other, able to be coupled with at least partly different devices (two different axle, front and rear), to receive the data that are relevant for the control of the braking operation (Col: 2, Ln: 58-65, Fig: 1-3, Fig: 1-3).

As per claim 3, Schramm discloses wherein when the communication channel is an intact (serial bus system 3), the second control unit (2b) is configured to carry out the braking operation of the wheels of the second axle of the motor vehicle using the data signal received from the first control unit (If a defect occurs in the pedal sensors, the system switches over to hydraulic backup; that is, the switching units pass over into the state illustrated. Brake module 2a determines the actual pressure values px generated by the backup and sends them to the central module, which evaluates them as inputs for the determination of the nominal pressure values pw3, pw4 for the brakes assigned to module 2b, Col: 3, Ln: 4-10, Fig: 1-3).

As per claim 4, Schramm discloses wherein in the event of an interruption in the communication channel, the second control unit is configured to control the braking operation of the wheels of the second axle of the motor vehicle on the basis of the data received by the second control unit (Similar steps of the program are also running in brake module 2b. There, the module is turned off if an error is detected in the module itself of if the communications systems fails, conditions which are recognized by appropriate measures. In this case, the rear axle is braked by the hydraulic brake system. If the central module fails and if the pedal sensor unit also fails, brake module 2b accepts the nominal pressure values for the assigned wheel brakes as input from brake module 2a and adjusts the pressure in the wheel brakes to match the specified values, Col: 5, Ln: 5-14, Fig: 1-3).

As per claim 5, Schramm discloses wherein the second control unit (2b) is configured to transmit a further data signal, based on the received data, via the communication channel to the first control unit, and when the communication channel is intact, the first control unit is configured to carry out the braking operation of the wheels of the first axle using the further data signal (Emergency operation, Col: 4, Ln: 8 – Col: 5, Ln: 4, Fig: 3).

As per claim 6, Schramm discloses at least one sensor device (Pedal sensor 5) configured to generate the data that are relevant for the control of the braking operation and to transmit the data to the first control unit and/or to the second control unit, (Col: 2, Ln: 15-37).

The method claim 11 recited all the limitations recited in claims 1-6 and is therefore rejects under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schramm et al. (US – 5,752,748) as applied to claim 6 above, and further in view of Shah et al. (US — 2019/0054909 A1).
As per claim 7, Schramm discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the at least one sensor device includes a wheel-speed sensor, which is configured to ascertain a rotational speed of a wheel of the second axle of the motor vehicle and to transmit a sensor signal based on the ascertained rotational speed to the second control unit.
Shah discloses Systems and Methods for Redundant Wheel Speed Sensing comprising:
the at least one sensor device (106, 108, 110, 112, Fig: 1) includes a wheel- speed sensor (first and second wheel speed sensors, Abstract), which is configured to ascertain a rotational speed of a wheel of the second axle of the motor vehicle and to transmit a sensor signal based on the ascertained rotational speed to the second control unit, ([0017] — [0020], Fig: 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the electronic braking system of the Schramm to include the sensor in which the at least one sensor device includes a wheel-speed sensor, which is configured to ascertain a rotational speed of a wheel of the second axle of the motor vehicle and to transmit a sensor signal based on the ascertained rotational speed to the second control unit, as taught by Shah in order to controlling the system in quick and stable manner with safety benefits based on accurate indication of the wheel speed.
As per claim 10, Shah further discloses wherein the wheel- speed sensor and/or the second control unit is configured to calculate a deceleration of the motor vehicle in a longitudinal direction based on the ascertained rotational speed of a wheel of the second axle of the motor vehicle ([0017] — [0020], Fig: 1-3).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schramm et al. (US – 5,752,748) as modified by Shah et al. (US — 2019/0054909 A1) as applied to claims 1, 6 above, and further in view of KIM (US — 2017/0361823 Al).
As per claim 8, Schramm discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the at least one sensor device includes an acceleration sensor, which is configured to ascertain an acceleration of the motor vehicle and to transmit a sensor signal, based on the ascertained acceleration, to the second control unit.
KIM discloses Electric Brake Apparatus and Control Method comprising:
the at least one sensor device includes an acceleration sensor, which is configured to ascertain an acceleration of the motor vehicle and to transmit a sensor signal, based on the ascertained acceleration, to the second control unit ( The ESC device 120 performs a function for determining a need for the ESC of the vehicle on the basis of an output from at least one sensor, for example, a lateral acceleration sensor, an acceleration sensor, a yaw rate sensor, etc., installed in the vehicle, [0041], Fig: 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the electronic braking system of the Schramm to include the at least one sensor device includes an acceleration sensor, which is configured to ascertain an acceleration of the motor vehicle and to transmit a sensor signal, based on the ascertained acceleration, to the second control unit as taught by KIM in order to provide an apparatus that electronically controls a brake included in each wheel to stably control a vehicle stance.

As per claim 9, KIM also disclose wherein the acceleration sensor and/or the second control unit is configured to ascertain a deceleration of the motor vehicle in a longitudinal direction based on the ascertained acceleration of the motor vehicle, [0041], Fig: 1).

Response to Arguments
Applicant’s arguments, see REMARK, filed 04/22/2022, with respect to the rejection(s) of claim(s) 1-6, 11 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schramm et al. (US – 5,752,748) for claims 1-6 and 11 and further in view of Shah et al. (US — 2019/0054909 A1) [claims 7 and 10) and KIM (US — 2017/0361823 Al) [Claims 8-9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657